Citation Nr: 1810042	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disorder manifested by neurological symptoms of the left lower extremity (LLE), to include a lumbar spine disability with radiculopathy. 


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to January 1972 with service in the Republic of Vietnam from January 1970 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the claim in September 2016.

The Veteran was scheduled for a Travel Board hearing in August 2016.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Board notes that the Veteran originally filed a claim of entitlement to service connection for peripheral neuropathy in September 2011.  The medical evidence indicates that the Veteran's LLE complaints may be the result of a lumbar spine disability with radiculopathy, rather than peripheral neuropathy.  Therefore, although not expressly claimed by the Veteran, the Board is expanding his original claim to include any disorder manifested by LLE neurological symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.  

The Veteran was afforded a VA examination to address his LLE claim in December 2016.  The examiner provided a negative nexus opinion based on a lack of positive medical documentation of continuous low back or LLE complaints since discharge.  However, the lack of affirmative medical evidence of such complaints is not negative evidence, particularly in light of the Veteran's lay statements that his LLE symptoms began in service.  See Veteran statement, January 2012.  Further, the examiner's conclusion that the Veteran's LLE symptoms did not precede 1997 appears to be inconsistent with his notation that the Veteran's lumbar radiculopathy was diagnosed in 1994.  In light of these deficiencies, the Veteran's claim must be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examination with an appropriate examiner other than the December 2016 examiner to address the nature and etiology of his LLE complaints.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must obtain a thorough history of the onset of the Veteran's LLE symptoms.  He or she should identify all diagnosis relating to the Veteran's LLE symptoms.  He or she must then state whether it is at least as likely as not (a 50 percent probability or greater) that any of these current diagnoses had its onset in service or was otherwise etiologically related to active service.  In providing this opinion, the examiner must specifically address the two separate complaints of low back problems in service (March 1971 and January 1972), as well as his reported history of symptoms.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

